CROTHERS, Justice,
concurring in part and dissenting in part.
[¶ 21] I concur with Part II of the majority opinion determining this matter is appropriate for exercising our supervisory jurisdiction because the State lacks an adequate remedy for reviewing the question presented. Majority Opinion at ¶ 4. I respectfully dissent from the remainder of the decision concluding N.D.R.Ev. 707 and the United States Constitution Confrontation Clause require the State to produce at trial the nurse who drew blood from defendant, Gwen Bohmbach.
[¶ 22] The majority, of course, correctly explains the recent history of the Confrontation Clause. See Majority Opinion at ¶¶ 9-10. Those developments from the United States Supreme Court resulted in this Court adopting Rule 707, N.D.R.Ev. Our rule was adopted to bring North Dakota law in compliance with the standard set in Melendez-Diaz: an analytical report *556is a testimonial statement, and analysts who prepare an analytical report are witnesses for confrontation purposes and must be produced at trial unless they are unavailable and the defendant had a prior opportunity to cross-examine them. Melendez-Diaz v. Massachusetts, 557 U.S. 305, 129 S.Ct. 2527, 2531-32, 174 L.Ed.2d 314 (2009); Bullcoming v. New Mexico, - U.S. -, 131 S.Ct. 2705, 2710, 180 L.Ed.2d 610 (2011); see N.D.R.Ev. 707, Explanatory Note (“Sources: Joint Procedure Committee Minutes of September 23-24, 2010, pages 10-13; Melendez-Diaz v. Massachusetts [557 U.S. 305], 129 S.Ct. 2527 [174 L.Ed.2d 314] (2009)”). However, the confrontation requirements announced by the United States Supreme Court are not without limits. That Court made clear:
“Contrary to the dissent’s suggestion, ... we do not hold, and it is not the case, that anyone whose testimony may be relevant in establishing the chain of custody, authenticity of the sample, or accuracy of the testing device, must appear in person as part of the prosecution’s case. While the dissent is correct that 4[i]t is the obligation of the prosecution to establish the chain of custody,’ ... this does not mean that everyone who laid hands on the evidence must be called.”
Melendez-Diaz, at 2532 n. 1; see also State v. Gietzen, 2010 ND 82, ¶ 17, 786 N.W.2d 1.
[¶ 23] Rule 707, N.D.R.Ev., reflects this limitation in the Melendez-Diaz holding and does not extend a defendant’s confrontation rights to include individuals whose statements “serve the evidentiary function of establishing the propriety of [a defendant’s] blood draw[.]” Gietzen, 2010 ND 82, ¶ 17, 786 N.W.2d 1; Melendez-Diaz, 129 S.Ct. at 2532 n. 1. Notwithstanding the limiting language in Melendez-Diaz and notwithstanding our Rule 707 being adopted to conform with and incorporate that limitation, the majority reaches its decision by a combined reading of Rule 707 and N.D.C.C. § 39-20-07(10).
[¶ 24] Section 39-20-07(10) provides, “A signed statement from the individual medically qualified to draw the blood sample for testing as set forth in subsection 5 is prima facie evidence that the blood sample was properly drawn and no further foundation for the admission of this evidence may be required.” We have long recognized the procedures in N.D.C.C. § 39-20-07 are “to ease the requirements for the admissibility of chemical test results while assuring that the test upon which the results are based is fairly administered.” See City of Bismarck v. Bosch, 2005 ND 12, ¶ 6, 691 N.W.2d 260, reh’g denied,, cert. denied, 545 U.S. 1141, 125 S.Ct. 2980, 162 L.Ed.2d 890 (2005) (citing Lee v. North Dakota Dep’t of Transp., 2004 ND 7, ¶ 10, 673 N.W.2d 245). Our ease law confirms N.D.C.C. § 39-20-07(10) is aimed at easing the foundational requirements connected with prosecuting driving under the influence of alcohol cases. Those foundational requirements are just the type of “chain of custody, authenticity of the sample, or accui’acy of the testing device” concerns that the United States Supreme Court said in Melendez-Diaz did not implicate the Confrontation Clause. Melendez-Diaz, 129 S.Ct. at 2532 n. 1.
[¶ 25] I also note we have specifically rejected the argument that a defendant’s confrontation rights under Melendez-Diaz include confrontation of the nurse who drew the defendant’s blood. Gietzen, 2010 ND 82, ¶ 19, 786 N.W.2d 1 (“The district court did not err in admitting Form 104 [containing the nurse’s statements] or the deputy state toxicologist’s certification because those evidentiary documents laid a *557foundation for the admission of [defendant’s] chemical analysis and because they did not attempt to directly prove an element of the charged offense.”). We should not voluntarily retreat from our holding, and I do not read either Melendez-Diaz or Bullcoming as requiring us to do so.
[¶ 26] Rule 707, N.D.R.Ev., speaks specifically to the analytical report, and the amendment to the rule was intended to include individuals who worked on the analytical report. Those requirements are consistent with the holdings in both Melendez-Diaz and Bullcoming. By concluding otherwise, I believe the majority has vaulted from following the United States Supreme Court’s interpretation of the Constitution to joining Nebraska in breaking a trail into uncharted wilderness. See State v. Sorensen, 283 Neb. 932, 814 N.W.2d 371 (2012); Majority Opinion at ¶¶ 16-17. By following Nebraska, I believe the majority goes beyond the constitutional requirements established in Melendez-Diaz and Bullcoming, and it unnecessarily elevates the evidentiary dignity of the nurse’s signed writing to the level of a “testimonial” document. Doing so, the majority opens the door to arguments that the Confrontation Clause applies to acts in a criminal case where a signature or attestation is required or used in handling evidence— such as United States mail return receipts, commercial overnight package delivery confirmations or even evidentiary chain of custody logs. Those arguments were rejected at the federal level in Melendez-Diaz, 129 S.Ct. at 2532 n. 1, but apparently have been given new life in North Dakota’s effort to apply that same law.
[¶ 27] I would grant the petition for a supervisory writ and direct the district court to vacate the portion of its pretrial order holding N.D.R.Ev. 707 requires the State to produce at trial the nurse who drew Bohmbach’s blood.
[¶ 28] Dale V. Sandstrom concurs.